Filed 11/29/17
                 CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION FOUR



CASSIDY OLSON,                          B272340

       Plaintiff and Appellant,         (Los Angeles County
                                        Super. Ct. No. YC070160)
       v.

MANHATTAN BEACH UNIFIED
SCHOOL DISTRICT et al.,

       Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Ramona See, Judge. Affirmed.
      Law Offices of Ching & Associates, and Ernest F. Ching, Jr.
for Plaintiff and Appellant.
      McCune & Harber, Dana John McCune and Steven H.
Taylor for Defendants and Respondents.

            ___________________________________________
                        INTRODUCTION
       Appellant Cassidy Olson appeals from a judgment
dismissing his second amended complaint (SAC) against
respondents Manhattan Beach Unified School District (MBUSD)
and Michael Matthews, Ed. D. The trial court entered the
dismissal order after sustaining MBUSD’s demurrer to the SAC
on the ground that appellant’s grievance, filed pursuant to a
collective bargaining agreement, did not satisfy the claim filing
requirements of the Government Claims Act (Gov. Code, § 810 et
seq.). Appellant contends his noncompliance was excused under
the doctrines of substantial compliance, “claim as presented,” and
futility. For the reasons set forth below, we reject his
contentions. Accordingly, we affirm.1

   FACTUAL BACKGROUND & PROCEDURAL HISTORY
      A.    Appellant’s Complaint
      On August 27, 2015, appellant filed an SAC for damages
alleging causes of action for defamation and deceit against
MBUSD and its employee, MBUSD Superintendent Matthews.
The SAC alleged that appellant was an MBUSD employee who
served as a history teacher and head baseball coach for Mira
Costa High School. In September 2012, an attorney representing
parents of some players on the Mira Costa baseball team filed a


      The defense of noncompliance with the Government Claims
1


Act also applies to the claims against Matthews. (See Gov. Code,
§ 950.2 [“a cause of action against a public employee or former
public employee for injury resulting from an act or omission in
the scope of his employment as a public employee is barred if an
action against the employing public entity for such injury is
barred . . . .”].)



                                2
complaint with MBUSD about appellant’s alleged “‘abusive
behavior, intimidating tactics, bullying and hazing of [players]
and . . . conspicuous disregard for [player] safety and welfare.’”
MBUSD investigated the allegations. At the conclusion of the
investigation, on December 1, 2012, the investigators prepared a
                                2
report summarizing the results.
        The investigative report included both positive and
negative comments about appellant’s behavior. While some
players admired and respected appellant, others felt he was too
hard on them, shouted too often and created a “culture of fear.”
The report included quotes from three players. One player
stated: “‘There are some players who are out to get Olson. They
are making stuff up. They’re a little lazy and coaches want them
to work harder.’” Another stated, “‘I have a lot of respect for
Coach Olson. Best 3 years of baseball.’” The third player stated:
“‘It’s like he’s a dictator. Can’t say anything to him (Olson) or
will be punished.’” A parent who accused appellant of abuse and
illegal behavior commented that “‘we’re not after [Olson’s]
teaching position -- we just want him removed as baseball
coach.’” With respect to the abuse allegations, the report noted:
“None of the players were able to accurately represent any
instances of [a]buse in either a verbal, emotional, mental or
physical form by Coach Olson or any of the other coaches. Most
of the players stated that there was either no abuse or that they
had not witnessed it for themselves. [¶] The few players who
believed abuse had occurred described some situations where
Coach Olson shouted at them or another player when he was
angry or that he left them on the bench . . . .” It concluded: “The


      This report was attached to the SAC.
2




                                 3
claims of abuse are unfounded based on the statements by the
sixty-nine [players] who were interviewed.” The report
recommended that appellant be retained as the baseball coach
and counseled on his “coaching expectations upon his return to
Mira Costa Baseball.” “The focus will be on adjusting Coach
Olson’s demeanor around the players . . . [including] on the ways
in which he reacts to negatives associated with player and team
performance.”
      On December 6, 2012, Matthews allegedly rewrote the
report. The revised report omitted the investigators’
recommendation and some favorable comments.3 On December
12, 2012, MBUSD prohibited appellant from attending baseball
games or practices or having contact with players after 3:00 p.m.
until March 25, 2013. On December 17, 2012, the Mira Costa
High School Principal, Ben Dale, Ed. D., sent a letter to the
complainants’ attorney stating, “‘the evidence did not support a
finding of physical, mental or emotional abuse.’”
      In late January 2013, local media outlets reported that
appellant was being accused of mistreating baseball players.

      The revised report also was attached as an exhibit to the
3


SAC. It did not include the quotes from the three players (two
favorable, one adverse) or the comment from one of the
complaining parents that they were seeking only to have him
removed as baseball coach. Nor did it include the investigators’
recommendation to retain appellant and counsel him on his
demeanor and coaching expectations. However, the report
retained the observation that no player was able to “accurately
represent any instances of abuse,” and that “[m]ost of the players
stated that there was either no abuse or that they had not
witnessed it.” The revised report also retained the conclusion
that “claims of abuse are unfounded.”



                                4
MBUSD did not refute the story or offer any contrary
information. On February 25, 2013, appellant, through his
union, Manhattan Beach Unified Teachers’ Association
(MBUTA), requested that MBUSD make the original report
available under the Public Records Act, as he intended to use it to
refute the media reports. MBUSD allegedly denied that the
              4
report existed.
       On March 4, 2013, the attorney for the complaining parents
filed a complaint with the commission on teacher credentialing
(CTC), asserting that MBUSD had not disciplined appellant
properly and that he should be dismissed for “‘unprofessional
conduct, dishonesty, unsatisfactory performance, unfitness for
service and persistent disobedience and refusal to obey school
laws and regulations.’” The CTC initiated an investigation into
appellant’s conduct, and requested that MBUSD forward “‘any
and all documents’ related to Olson” for its review. On behalf of
MBUSD, Matthews forwarded appellant’s file and included the
rewritten report instead of the original one. On October 12, 2013,
appellant discovered that MBUSD had sent the rewritten report
to CTC. On December 3, 2013, the CTC recommended that
appellant’s teaching certificate be suspended for 30 days. On
January 2, 2014, appellant requested reconsideration, and on
January 31, the CTC reaffirmed its decision.
       The SAC asserted that MBUSD’s revision of the
investigators’ report and its production of the revised report to
CTC constituted defamation and deceit. He alleged that the


      Twenty-two months later, in response to discovery in the
4


instant action, MBUSD provided a copy of the original report to
appellant.



                                 5
“omitted portions of the investigative report provided necessary
context to refute the charges that OLSON had mistreated
players.” The rewritten report “cast [appellant] in a negative
light” and resulted in “harm and injury to OLSON’s business,
professional, and personal reputation.” Appellant alleged that
had the original report been submitted to CTC, “CTC would have
taken no action against his credential and that he would have
been able to continue teaching History and coaching baseball
without any interruption.” Appellant further alleged that
defendants engaged in deceit by “suppressing” the original report.
Appellant sought general damages and special damages
according to proof.
       In a separate section of the SAC addressing compliance
with the claim presentation requirements of the Government
Claims Act, appellant alleged that the filing of a grievance
against MBUSD constituted substantial compliance with the
requirements of the Act. Alternatively, appellant contended that
he should be excused from filing a claim with MBUSD, as it
would have been futile to do so. The SAC noted that appellant
had filed a grievance with MBUSD and arbitration on it was
pending.
       As to the grievance, the SAC alleged that in accordance
with the collective bargaining agreement (CBA) between MBUTA
and MBUSD, on March 15, 2014, appellant filed a grievance
alleging “violations of the CBA.” In the grievance, attached as
Exhibit E to the SAC, appellant stated that the alleged grievance
occurred on February 5, 2014. The grievance is described as
follows: “The Commission on Teacher Credentialing has taken
steps to unfairly discipline me based on faulty information from a
non-contractual evaluation. . . . Mira Costa Principal Dr. Ben



                                6
Dale erroneously allowed parents, students, the Athletic Director
(a bargaining unit member) and anonymous members of the
community to unfairly evaluate my performance on the baseball
field. These procedures had a detrimental impact on my
employment as a social studies teacher and were used to create a
false report of my teaching and coaching practice. Evaluative
data coerced from parents, current and former students and other
anonymous individuals in this manner is at odds with the
evaluative process prescribed in the [CBA] between MBUSD and
MBUTA. Because of the District’s adoption of the non-
contractual evaluation procedures, the parents used the tainted
data gathered to malign me to the CTC which is now withholding
the renewal of my credential and has issued an intent to suspend
me for 30 days. I have suffered the loss of 6 months’ salary and
benefits as well as the loss of my good name and reputation.” As
remedies for MBUSD’s contractual violations, Olson sought (1) a
“letter from the MBUSD clearing me of any wrongdoing in my
duties as a social studies teacher and as a 6th period baseball
teacher,” and (2) assignment to “a temporary paid position which
does not require a teaching credential while I appeal my case
with the CTC.”
       The SAC further alleged that in August 2014, appellant
met informally with Matthews to discuss a settlement. As part of
the settlement, appellant requested the MBUSD write a letter to
CTC clearing appellant of any wrongdoing. When Matthews
refused, appellant responded “‘this is why I have to keep fighting
this.’” At the time appellant filed his initial complaint in the
instant action (October 10, 2014), the final determination of
appellant’s grievance was pending an arbitration hearing.




                                7
       B.     MBUSD’s Demurrer
       MBUSD demurred to the SAC on the ground, among
others, that the SAC was devoid of any facts showing that
appellant had complied with or was excused from complying with
the claim presentation requirements of the Government Claims
Act. MBUSD argued that the doctrine of substantial compliance
was inapplicable because that doctrine applies only where a
claimant attempted to file a claim, but the attempt failed in some
technical manner. Here, the SAC did not allege that appellant
attempted to file a claim. Rather, it alleged that he filed a
grievance, an entirely different document.
       MBUSD further argued that the grievance was not a
“‘claim as presented,’” which could have saved appellant from his
noncompliance with the Government Claims Act. Under that
doctrine, a document that is not a claim may constitute a “‘claim
as presented’” if it provides notice that a claim for monetary
damages exists and that litigation may ensue if not satisfied.
MBUSD asserted that the grievance was not a “‘claim as
presented’” because it “does not request money damages, nor does
it threaten actual litigation if the grievance is not favorable to
Plaintiff.”
       Finally, MBUSD argued that the futility doctrine, which
may excuse a litigant from exhausting administrative remedies,
did not apply. It noted although Government Code section 905
sets forth exceptions to the claim filing requirement, futility is
not listed among those exceptions. Moreover, to demonstrate
futility, a plaintiff must show that the agency declared what its
ruling would be on a claim. The SAC did not allege any facts
showing that MBUSD had indicated its predetermined decision
to deny any claim appellant might file for damages.



                                8
      C.    Appellant’s Opposition to Demurrer
      Appellant opposed the demurrer, arguing that the filing of
the grievance disclosed sufficient information about his claim
against MBUSD. He asserted that his request for “restoration of
pay and benefits via mitigation by accepting an assignment to [a]
temporary position” was a claim for damages. He further
asserted that his comment to Matthews at the August 2014
meeting that he would continue to fight constituted notice that he
intended to commence litigation.
      Appellant further argued that he demonstrated futility
because the SAC alleged that his grievance was denied.
Additionally, the SAC alleged that MBUSD had multiple
occasions to retract or refute unfair and inaccurate statements
about appellant, but failed to do so. Thus, appellant asserted, it
was clear that his claim against MBUSD would have been
denied.

      D.    Trial Court’s Ruling
      On March 3, 2016, the trial court sustained MBUSD’s
demurrer to the SAC without leave to amend. Noting that there
was no dispute that appellant had not filed a government claim
with MBUSD, the court stated that the “only issues are whether
the grievance form filed demonstrates ‘substantial compliance’
with [Government Code] section 910[’s] filing requirement,
whether the grievance form qualifies as a ‘claim as presented,’
[and] whether the futility doctrine applies.” It ruled that the
grievance form did not demonstrate substantial compliance, as it
did not put “Defendants . . . on notice of any potential lawsuit or
causes of action.” Rather, the “grievance form is a separate form
used by Defendants and is not merely a technical defect on a



                                 9
government tort claim form.” The court further ruled that the
grievance form did not qualify as a “‘claim as presented,’” as it
contained no claim for money damages. Additionally,the court
noted, the “grievance form states that Plaintiff is appealing his
case with the CTC - suggesting that Plaintiff is pursuing his
appeal, not litigation with Defendants.” Finally, the court ruled
that the futility doctrine was inapplicable, as there were “no facts
alleged that a predetermined outcome on Plaintiff’s claim had
been expressed.”
      Judgment dismissing the SAC was entered April 8, 2016.
Appellant timely appealed.

                          DISCUSSION
      Appellant contends the trial court erred in sustaining
MBUSD’s demurrer to the SAC. We review a judgment of
dismissal entered after an order sustaining a demurrer de novo.
(Zelig v. County of Los Angeles (2002) 27 Cal.4th 1112, 1126.)
“We must take the allegations of the operative complaint as true
and consider whether the facts alleged establish [appellant’s]
claim is barred as a matter of law.” (Aryeh v. Canon Business
Solutions, Inc. (2013) 55 Cal.4th 1185, 1191.)
      Here, MBUSD demurred to the SAC on the ground that
appellant failed to comply with the claim presentation
requirements of the Government Claims Act. It is undisputed
that appellant never filed a claim with MBUSD on a government
claim form. “‘[F]ailure to timely present a claim for money or
damages to a public entity bars a plaintiff from filing a lawsuit
against that entity.’ [Citation.]” (City of Stockton v. Superior
Court (2007) 42 Cal.4th 730, 738.) However, appellant argues




                                 10
that he was excused from the claim filing under several legal
doctrines.

       A.     Substantial Compliance
       First, appellant contends that his filing of a grievance
substantially complied with the claim filing requirements.
“Under the doctrine of substantial compliance the court may
conclude a claim is valid if it substantially complies with all of
the statutory requirements for [a] valid claim even though it is
technically deficient in one or more particulars.” (Santee v. Santa
Clara County Office of Education (1990) 220 Cal.App.3d 702, 713
(Santee).) “The doctrine is based on the premise that substantial
compliance fulfills the purpose of the claims statutes, namely, to
give the public entity timely notice of the nature of the claim so
that it may investigate and settle those having merit without
litigation. [Citations.] The doctrine of substantial compliance is
normally raised where a timely but deficient claim has been
presented to the public entity.” (Ibid.) However, where there is a
complete failure to serve any responsible officer of the entity, the
doctrine does not apply. (Westcon Construction Corp. v. County of
Sacramento (2007) 152 Cal.App.4th 183, 202; see also Dilts v.
Cantua Elementary School Dist. (1987) 189 Cal.App.3d 27, 33
[doctrine of substantial compliance may be applied where
plaintiff filed a defective claim, not where he filed no claim].)
Here, the SAC does not allege that appellant served or attempted
to serve a claim on any responsible officer of MBUSD. Thus, the
doctrine of substantial compliance does not apply.
       Even assuming, arguendo, that the grievance could be
deemed to constitute a claim, the contents of the grievance do not
substantially comply with the requirements of the Government



                                11
Claims Act. Government Code section 910 enumerates the
information that must be included in a government claim. It
provides that the claim “shall show all of the following: [¶] (a)
The name and post office address of the claimant. [¶] (b) The
post office address to which . . . notices [are] to be sent. [¶] (c)
The date, place and other circumstances of the occurrence or
transaction which gave rise to the claim asserted. [¶] (d) A
general description of the . . . injury, damage or loss
incurred . . . . [¶] (e) The name or names of the public employee
or employees causing the injury, damage, or loss, if known. [¶]
(f) The amount claimed if it totals less than ten thousand dollars
($10,000) as of the date of presentation of the claim, including the
estimated amount of any prospective injury, damage, or loss,
insofar as it may be known at the time of the presentation of the
claim, together with the basis of computation of the amount
claimed. If the amount claimed exceeds ten thousand dollars
($10,000), no dollar amount shall be included in the claim.
However, it shall indicate whether the claim would be a limited
civil case.” (Gov. Code, § 910.)
       Appellant’s grievance does not contain the address of the
claimant, the address where future notices should be sent, the
name or names of the public employees who defamed and/or
deceived appellant, the dollar amount claimed or whether the
claim would be a limited civil case. Moreover, the description of
the grievance does not support causes of action for defamation or
deceit against MBUSD or its employees. According to the
grievance, Principal Dale -- who was not named as a defendant in
the SAC -- erroneously permitted parents, students, the athletic
director and anonymous members of the community to “unfairly
evaluate” appellant’s performance as a baseball coach. That



                                 12
“[e]valuative data” was obtained in violation of the CBA. Some
“parents [then] used the tainted data gathered to malign
[appellant] to the CTC.” Those factual allegations might support
a breach of contract claim against MBUSD, but they do not
support a defamation or deceit claim against MBUSD. In short,
the grievance omitted material facts and failed to apprise
MBUSD “of the nature of the claim so that it [might] investigate
and settle those having merit without litigation.” (Santee, supra,
220 Cal.App.3d at p. 713.) The doctrine of substantial compliance
cannot save such a deficient “claim.” (See Loehr v. Ventura
County Community College Dist. (1983) 147 Cal.App.3d 1071,
1083 [plaintiff’s letter to public entity demanding reinstatement
to former position did not substantially comply with claim filing
requirements where letter failed to describe circumstances giving
rise to the claimed harm or refer to defendants named in
subsequent complaint].)

       B.    “‘Claim as Presented’”
       Appellant next contends that the instant matter involved a
“‘claim as presented.’” “A ‘claim as presented’ is a claim that is
defective in that it fails to comply substantially with Government
Code sections 910 and 910.2, but nonetheless puts the public
entity on notice that the claimant is attempting to file a valid
claim and that litigation will result if it is not paid or otherwise
resolved. A ‘claim as presented’ triggers a duty on the part of the
governmental entity to notify the claimant of the defects or
omissions in the claim. A failure to notify the claimant of the
deficiencies in a ‘claim as presented’ waives any defense as to its
sufficiency.” (Alliance Financial v. City and County of San
Francisco (1998) 64 Cal.App.4th 635, 643.) “[A] document



                                 13
constitutes a ‘claim as presented’ . . . if it discloses the existence
of a ‘claim’ which, if not satisfactorily resolved, will result in a
lawsuit against the entity.” (Phillips v. Desert Hospital Dist.
(1989) 49 Cal.3d 699, 709.)
        Here, the grievance is not a “‘claim as presented’” because
it does not disclose the existence of a claim against MBUSD,
which if not satisfactorily resolved, would result in litigation. As
noted above, at best, the grievance describes a breach of contract
claim involving the “evaluative process,” but nowhere does the
grievance threaten litigation if the contractual breaches are not
remedied. (Compare Schaefer Dixon Associates v. Santa Ana
Watershed Project Authority (1996) 48 Cal.App.4th 524, 534
[letter to public entity advising of monetary dispute did not
constitute “claim as presented,” as “the plain import of the letter
was merely to provide information and to request negotiation of
an ongoing dispute, and not to advise of imminent litigation over
a ‘claim’”], and Green v. State Center Community College Dist.
(1995) 34 Cal.App.4th 1348, 1359 [counsel’s letter informing
public entity that an accident had occurred and counsel had been
retained was not a “‘claim as presented,’” as nothing in counsel’s
letter suggested “that a demand was being made on respondent
or that counsel would initiate litigation if appellant’s demand was
not satisfied”], with Phillips v. Desert Hospital Dist., supra, 49
Cal.3d at pp. 703, 709 [counsel’s letter advising public entity that
counsel “intends to commence an action” for medical malpractice
and was seeking “damages for loss of consortium and . . . mental
and emotional suffering” constituted “claim as presented”].) With
respect to defamation or deceit claims, nothing in the grievance
suggests appellant was asserting or would assert those claims
against MBUSD or its employees. Finally, as to appellant’s



                                 14
statement to Matthews that he would continue to fight after the
grievance was denied, that statement does not indicate appellant
intended to commence litigation. Rather, it suggests he would
appeal the denial of the grievance. Indeed, as the SAC alleged, at
the time appellant filed his original complaint, the final
determination of his grievance was still pending. In short, the
grievance was not a “‘claim as presented.’”

       C.     Futility
       Finally, appellant contends he was excused from filing a
government claim because it would have been futile, as it was
clear that MBUSD would deny his claim. Futility is a “‘narrow
exception’” to the doctrine requiring exhaustion of administrative
remedies. (Sea & Sage Audubon Society, Inc. v. Planning Com.
(1983) 34 Cal.3d 412, 418; see also Jonathan Neil & Assoc., Inc. v.
Jones (2004) 33 Cal.4th 917, 936 [“Failure to exhaust
administrative remedies is excused if it is clear that exhaustion
would be futile.”].) We reject appellant’s argument.
       First, appellant has identified no case applying the futility
exception to the claim filing requirement. A “futile” claim is not a
claim statutorily excepted from the claim filing requirements.
(See Gov. Code, § 905 [listing exceptions].)
       Moreover, futility is an exception to exhaustion of
administrative remedies, but the claim filing requirement is not
an administrative remedy. (See Lozada v. City and County of
San Francisco (2006) 145 Cal.App.4th 1139, 1155 [“The origin
and purposes of the government claim filing requirements and
the administrative remedies exhaustion doctrine differ, and
elimination of the exhaustion requirement does not release a




                                15
litigant from the need to comply with Government Claims Act
requirements.”].)
       Finally, application of the futility doctrine would
contravene the purposes of the claim filing requirement. The
purposes of the requirement are (1) to provide the public entity
with sufficient information to enable it to adequately investigate
and settle claims, and (2) to enable the entity to account for
potential liabilities and to avoid similar liabilities in the future.
(City of Stockton v. Superior Court, supra, 42 Cal.4th at p. 738.)
Even a “futile” claim would provide a public entity with notice of
a potential claim enabling adequate investigation and fiscal
planning.
       Even were we to assume the futility doctrine could be
applied to excuse noncompliance with the claim filing
requirement, the SAC did not allege facts demonstrating futility.
(See Sea & Sage Audubon Society, Inc. v. Planning Com., supra,
34 Cal.3d at p. 418 [futility exception requires that the party
invoking the exception “‘“positively state that the [agency] has
declared what its ruling will be in a particular case”’”].) The SAC
did not allege that MBUSD positively declared what its ruling
would be on any defamation and deceit claims presented to it.
Additionally, the denial of the grievance does not assist appellant
because, as explained previously, the grievance did not put
MBUSD on notice that appellant had defamation and deceit
claims against MBUSD and/or its employees.
       In sum, the trial court properly sustained MBUSD’s
demurrer to the SAC on the basis that appellant failed to comply
with the requirements of the Government Claims Act and that
appellant’s noncompliance was not excused.




                                 16
                        DISPOSITION
     The judgment of dismissal is affirmed. Respondent is
awarded its costs on appeal.

     CERTIFIED FOR PUBLICATION.




                                             MANELLA, J.

We concur:




EPSTEIN, P. J.




WILLHITE, J.




                              17